MEMORANDUM **
Didar Ahamed and his wife and daughter, all natives of Bangladesh and members of the Ahmadiya community, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying them motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for an abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we grant the petition for review and remand.
*532Petitioners argued in their motion to reopen that conditions in Bangladesh have changed since the time of their merits hearing, and attached a recent State Department Country Report and several Amnesty International reports to support their argument. The State Department Country Report submitted at the time of petitioners’ merits hearing made no mention of any anti-Ahmadiya activity. In contrast, the new evidence presented with the motion to reopen is replete with accounts of threats, intimidation and hate speech against Ahmadiyas, and it indicates an escalating threat to Ahmadiyas in Bangladesh. In particular, the Amnesty International Reports indicate that Ahma-diyas in Bangladesh “may be at risk of violent attack” by orthodox Islamist groups, and describe the “impunity for violence” against Ahmadiya members as “endemic” in Bangladesh. Accordingly, we conclude that BIA abused its discretion in denying petitioners’ motion to reopen where they provided sufficient evidence that circumstances have changed in Bangladesh regarding the Ahmadiya community such that petitioners now have a “reasonable likelihood” of demonstrating a well-founded fear of persecution. See Malty v. Ashcroft, 381 F.3d 942, 947-48 (9th Cir.2004).
Accordingly, we grant the petition and remand to the BIA with instructions to reopen. See id. at 948.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.